Title: From George Washington to Henry Clinton, 11 January 1782
From: Washington, George
To: Clinton, Henry


                  
                     Sir
                     Philadelphia 11th January 1782
                  
                  I had, yesterday Evening, the honor of receiving your Excellency’s favor of the 2d.  I am apprehensive that you have misunderstood the full meaning of my letter of the 6th of December, as I infer from yours that you suppose the meeting of Commissioners is intended principally to facilitate the exchange of prisoners.  That will undoubtedly be one of the objects: but the primary one will be "to liquidate the expences of maintaining prisoners and to make solid arrangements for providing for them in future."  The mere business of exchange is so well settled and understood that our respective Commissaries are competent to the adjustment of that point.
                  As the Commissioners named by me will go fully prepared for the purposes I have mentioned, I have thought it proper to be thus explicit with your Excellency that there may be no disappointment.  I shall await your answer, after which the time and place shall be fixed.
                  The American Commissary General of Prisoners has directions to send in Twenty Cords of Wood for the use of our prisoners.  You will be pleased to grant passports upon his application for that quantity, and for a person to go in and make the proper distribution of it.  
                  I shall forward the packet for the Count de Rochambeau by the first oppertunity.  I have the honor to be Your Excellency’s Most obt and humble servt
                  
                     Go: Washington
                     
                  
               